DETAILED ACTION
Status of Claims
Claims 1 – 21 are pending.
Claims 1, 13, and 20 are independent.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The Terminal Disclaimer approved 05/25/2021 has been approved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8-13, 17 -21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sathyanarayana (US Patent Application Publication No. 2015/0331715).

As per claim 1, Sathyanarayana teaches an apparatus comprising: memory including instructions; and a processor to execute the instructions to: generate a system usage scenario representative of usage of the processor [0041: “processor 120 resources”] and a subsystem in communication with the processor [0041: “memory 134 resources”], the usage based on operating system monitoring information [0042: "In block 422, the source compute node 102a determines which platform resources are currently available to the source compute node 102a. As described above, the platform resources may include processor 120 resources, memory 134 resources, or I/O resources...determining available platform resources, including hardware performance counters or performance monitoring units (PMUs) of the processor 120, or operating-system. The system usage scenario is the platform resources that are currently available as taught above.  The operating system monitors usage based on the PMU as taught above.]; and reallocate resources of at least one of the processor or the subsystem based on the system usage scenario [0043-0044].

As per claim 2, Sathyanarayana teaches the apparatus of claim 1, wherein the processor is to implement power and thermal management1 [0036: the virtual machine scheduler module 342 may receive and/or generate a command to migrate a virtual machine 306 based on demand for computing services, for example to balance workloads according to power consumption, load, or geography ].


As per claim 5, Sathyanarayana teaches the apparatus of claim 1, wherein the processor is to reallocate resources via at least one of an instruction or a suggestion to at least one of the processor or the subsystem [claim 12: instructions migrate resources].

As per claim 8, Sathyanarayana teaches the apparatus of claim 1, wherein the usage is to be determined based on at least one of application information or telemetry data [0042 – 0044: usage is determined based on performance counter or performance monitoring units].

As per claim 9, Sathyanarayana teaches the apparatus of claim 8, wherein the application information is based on one or more application profiles formed from execution of foreground applications and background processes [0042 - 0044].

As per claim 10, Sathyanarayana teaches the apparatus of claim 8, wherein the telemetry data includes resource usage data monitored by the operating system [0042: operating system monitors available resources and performance counters and/or performance monitoring units].

As per claim 11, Sathyanarayana teaches the apparatus of claim 1, further including a processor usage monitor to monitor usage of the processor and a power monitor to monitor [0042: resources are monitored in real-time].

	As per claim 12, Sathyanarayana teaches the apparatus of claim 1, wherein the processor is to: compare the system usage scenario to a criterion; and trigger the reallocating based on the comparison of the system usage scenario to the criterion [0043: determines when sufficient resources are available to perform virtual machine migration].

As per claims 13, 17- 19, it is directed to a computer readable medium to implement the on the apparatus set forth in claims 1, 2, 5, 8-12. Sathyanarayana teaches the claimed apparatus. Therefore, Sathyanarayana teaches the computer readable medium to implement on the claimed apparatus.


As per claims 20-21, it is directed to a method to implement on the apparatus set forth in claims 1 and 12. Sathyanarayana teaches the claimed apparatus. Therefore, Sathyanarayana teaches the apparatus to implement the claims steps.
Allowable Subject Matter
Claims 3, 4, 6, 7, 14, 15 and 16 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485.  The examiner can normally be reached on 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Excess heat due to powering device in high performance mode may be reduced due by migration of resources based power management.